DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the toner recited in the instant claims is not known in the prior art.  The closest available prior art is Kuroyama et al. (US PGP 2017/0363983).  Kuroyama teaches a toner comprising a crystalline polyester resin and an ester wax (Abstract).  The ester wax is taught to comprise multiple ester compounds each having a carbon number from 32 to 54 (Abstract).  Tables 2 and 3 of Kuroyama show that none of the ester compounds are present in an amount of 70 to 95% by weight of the total ester wax.  As Tables 1 through 3 of Kuroyama show the carbon number of the ester (that is carboxylic acid component and alcohol component) it is not possible to ascertain the percentage of any single carboxylic acid component in the ester waxes.  Kuroyama teaches in [0125-139] the use of carboxylic acids and alcohols having carbon numbers of C16, C18, C20, C22, C24, C26 and C28 but nowhere teaches the relative amounts of each type of carboxylic acid or alcohol.  While it appears from the data in Tables 1-3 that the use of carboxylic acid having a carbon number of 18 or less is minimized, it is not possible to determine that any of the carboxylic acids or alcohols are used in an amount of 70-95%.  Furthermore, Kuroyama does not teach the three types of external additives recited in the instant claims.  The Applicant has demonstrated in Tables 1 and 2 of the instant specification that the combination of elements recited in instant claim 1 produces unexpectedly superior results in storage stability, fluidity and scattering amount.  As such, whether or not it would have been obvious to one of ordinary in the art at the time of the effective filing date of the instant application to have optimized the ratio of carboxylic acid and alcohol components of the ester wax is moot as the improvements obtained by the Applicant would not have been expected in light of the disclosure of Kuroyama.  For these reasons the Applicant’s claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150. The examiner can normally be reached 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        09/09/2022